Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating certain prison disciplinary rules after a tier III hearing and the determination was affirmed on administrative appeal with a modified penalty. He then commenced this CPLR article 78 proceeding challenging it. Since that time, the Attorney General has advised this Court that the determination has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Kalwasinski v Goord, 29 AD3d 1104, 1105 [2006]).
Mercure, J.E, Peters, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.